 

Case 1:17-cv-04819-GBD-BCM Document 519 Filed 03/04/21 Page 1 of 7

 

 

 

 

| USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY STLED
SOUTHERN DISTRICT OF NEW YORK Dt « —
eee eee eenneneneenenenenenenenensnees x || DATE FiLeD: MARU 42?

 

 

CAPSTONE LOGISTICS HOLDINGS, INC.,
CAPSTONE LOGISTICS, LLC, and PINNACLE

 

WORKFORCE LOGISTICS, L.L.C., : Civil Action No. 17-cv-4819
Plaintiffs,
; : ORDER FOR
~ against - : PERMANENT INJUNCTION

PEDRO NAVARRETE, DAVID
POFFENBERGER, STEVEN WILLIS, MARIO
ROJAS, and HUMANO, LLC,

Defendants.

 

WHEREAS, on June 23, 2020, this Court entered a Memorandum Decision and Order (the
“June 23, 2020 Order”, ECF No. 471), which, among other relief, granted summary judgment in
favor of Plaintiffs Capstone Logistics Holdings, Inc., Capstone Logistics, LLC, and Pinnacle
Workforce Logistics, L.L.C. (collectively, “Capstone” or “Plaintiffs”) and against Defendants
Pedro Navarrete, David Poffenberger, Steven Willis, Mario Rojas, and Humano, LLC
(collectively, the “Defendants”) on Plaintiffs’ claims for breach of contract, misappropriation of
trade secrets, unfair competition, breach of fiduciary duty, tortious interference, and copyright
infringement;

WHEREAS the Court found that Plaintiffs have demonstrated that Defendants have
utilized Plaintiffs’ confidential and trade secret information to acquire business from, and compete
with, Plaintiffs by soliciting Plaintiffs’ customers and employees, both prior to and after the Court’s
imposition of a preliminary injunction in this matter, in a knowing violation of enforceable
restrictive covenants, and statutory, fiduciary, and common law obligations to Capstone (ECF No.

44], at 6);

 
 

Case 1:17-cv-04819-GBD-BCM Document 519 Filed 03/04/21 Page 2 of 7

WHEREAS, in light of the Court’s findings that Defendants misappropriated Plaintiffs’
trade secrets (ECF No. 441, at 8-9), that “Defendants have never fully complied with [their]
noncompetition and non-solicitation obligations,” (ECF No. 441, at n.4), and to ensure “Plaintiffs
are protected from past or future injury that could potentially result from Defendants’ misuse of any
confidential information that they may possess or about which Plaintiffs may not be aware,” (ECF
No. 441, at 22), this Court further ordered that “Defendants are permanently enjoined from directly
or indirectly accessing, using, disclosing, disseminating, or otherwise misappropriating any of
Plaintiffs’ confidential and proprietary information and trade secrets, including but not limited to,
Plaintiffs’ MobilTrak technology,” (ECF No. 441 at 2-3); and

WHEREAS, following Defendants’ appeal from the June 23, 2020 Order, the U.S. Court
of Appeals for the Second Circuit found “no error in the District Court’s determination that the
[Defendants] misappropriated (Capstone’s] trade secrets and therefore affirmfed] the entry of a
permanent injunction,” and further that “the enjoined parties in this long-running case are fully on
notice of the trade secrets and other confidential information that is the subject of the injunction,”
but as a “ministerial matter,” directed this Court to enter its permanent injunction order in a
“separate document that meets the requirements of [Fed. R. Civ. P.| 65(d),” including by, “among
other means, clearly and fully listing the conduct and acts to be restrained, ... and the reasons
therefor, and also clearly identifying the order as a permanent injunction,” (ECF No. 477 at 5-7);

NOW THEREFORE, in support of this Court’s entry of the permanent injunction order,

set forth below, this Court finds as follows:

 

 
 

Case 1:17-cv-04819-GBD-BCM Document 519 Filed 03/04/21 Page 3 of 7

1. As stated in the June 23, 2020 Order, “[t]he record is full of evidence that the

Individual Defendants wrongfully retained and misused Capstone’s trade secrets and confidential

information in furtherance of Humano’s business.” (ECF No. 441, at 8.)

Specific examples in the record or previously found by this Court, include:

a.

 

On January 20, 2017, Defendant Poffenberger (“Poffenberger”) forwarded
confidential pricing information relating to each of Capstone’s customer
sites to his personal email account. (ECF No. 353, 44 73, 221.)

In January 2017, Poffenberger accessed from Capstone’s private database
confidential contact information of each Capstone employee with access to
its intranet, as well as information relating to all of the revenues, equipment
fees, employee pay and other financial information relating to a customer
site. Ud. at J§ 74, 221.)

Poffenberger retained and converted to Word a copy of Capstone’s
confidential contract with DPI after he left, which Defendant Navarrete used
to prepare a proposed contract with DPI. (d. at § 221.)

Poffenberger retained and used Capstone files to solicit DPI. Before
Poffenberger’s last day as a Capstone employee, on March 10, 2017,
Poffenberger shared a Capstone document entitled “DPI Prices December
2010.xlsx” from his personal email account with Chris Erklenz of DPL A
month later, on March 31 2017, Poffenberger (while no longer with
Capstone) sent to DPI, at Erklenz’s request, a copy of Capstone’s contract
with DPI from his personal email account. (/d. at {| 75-76, 221.)

After the TRO was entered, Defendant Poffenberger was ordered to return
a USB drive to Capstone containing approximately 3,700 files, including
many confidential Capstone files relating to key customers, which he
inserted into his Humano computer. (/d. at Ff 76, 221.)

A forensic investigation of Poffenberger’s computer revealed that in April
2017, several weeks after leaving Capstone, Poffenberger used a USB drive
to access a confidential Capstone “Focus Report” containing confidential
customer financial information. Ud. at §§ 82, 221.) A Focus Report,
accessible only by Capstone employees at a director level or above, are
weekly spreadsheets containing a week-by-week snapshot of Capstone’s
customer accounts, broken down by individual customer and customer site.
(ECF No. 286, § 82.)

Poffenberger, Willis, Valentine, and Rojas all started working for Humano
before their respective departures, while still having access to Capstone’s
trade secret information up until the last days of employment. (/d. at {§ 69-
74, 85-87, 90-91, 221.) Indeed, as part of an email distribution network of
senior personnel, they each regularly received reports and real time

3

 
 

Case 1:17-cv-04819-GBD-BCM Document 519 Filed 03/04/21 Page 4 of 7

information relating to Capstone’s customers and current financial
performance. (Tomcho Decl. 4 72, 86, 92.)

h. Poffenberger admitted to transferring his contact list before leaving
Capstone. (ECF No. 353 at § 221; Poffenberger Dep. I at 232:12-15.)

1. After joining Humano, Rojas connected a USB drive containing
confidential files relating to Capstone’s customers, financials, and payroll
to his computer and viewed two Capstone files related to UNFI. (ECF No.
353 at {| 221; Vaughn Decl. { 15; Rojas Dep. 126:1-127:1.)

j. In June of 2017, O’Neill solicited Capstone employees at a DPI site
knowing the site managers’ exact salaries and the warehouse associates’
wages for the previous weeks, which is confidential information she
improperly obtained. (ECF No. 353 at 9] 104, 221.)

k. Valentine forwarded a trove of Capstone Excel payroll templates containing
specific wage and hour information for dozens of Capstone employees to
Sarah O’Neill and Carolyn Cook. (/d. at §§[ 117, 221.)

1, The training guide prepared by Valentine for both MobilTrak and Genisis
are virtually identical, revealing they were copied from Capstone’s files.
(Ud. at 9 158, 221.)

m. On June 10, 2017, Rojas sent an email with Navarrete and Poffenberger
attaching his “risk assessment” of UNFI site managers, based on his
experience as a Capstone employee and management of the UNFI
relationship on Capstone’s behalf. (d. at {4 92, 221.)

n. Defendants used the MobilTrak documentation and code to develop
Genisis. (/d. at J") 158, 162, 221.)

2. In addition, this Court found that Defendants wrongfully retained, misappropriated,
and copied Capstone’s files and source code relating to Capstone’s MobilTrak technology
(hereinafter, “MobilTrak IP”) in furtherance of Humano’s business and Humano’s development
of a competing software platform called Genesis. (ECF No. 353 at {4 139-160, 221; ECF No. 441,
at 14-19). The MobilTrak IP includes the source code to MobilTrak (““MobilTrak’”, covered by
U.S. Copyright Registration No. TXu 2-100-698). The MobilTrak IP also includes documents

relating to the use and development of MobilTrak, including “MobilTrak Documentation”

(covered by U.S. Copyright Registration No. TXu 2-100-548), “MobilTrak 2.0 Overview” (covered by

 

 
Case 1:17-cv-04819-GBD-BCM Document 519 Filed 03/04/21 Page 5 of 7

U.S. Copyright Registration No. TXu 2-100-550), and MobilTrak Training (covered by U.S. Copyright

Registration No. TXu 2-100-551).

3. This Court further found that the documentation for the back-office applications of
both the MobilTrak and Genesis is virtually identical, and that “many of the same sample
screenshots used in the documentation are identical. Perhaps most notably, a side-by-side
comparison of the MobilTrak and Genesis source codes indicate that there are numerous instances
of verbatim lines of code and identical errors throughout the code.” (ECF No. 441, at 16, citing
ECF No. 353 at {| 157-60). And as previously stated by this Court, “i]t is also clear that
Defendants are responsible for the infringement of MobilTrak technology” given Defendants’ use
of virtually identical documentation, Defendants’ knowledge that “individuals who were working
on Genesis—who previously worked on the creation of MobilTrak—had access to and were
capable of copying MobilTrak,” and “not checking on the program to ensure that there was no
infringement on any copyright.” (ECF No. 441, at 18).

4, With regard to Defendant Willis, as stated in the Court’s June 23, 2020 Order, “This
Court has previously found that Defendant Willis began working for Humano before his last day
at Capstone, (ECF No. 353 at § 85), and that he worked to intentionally solicit Capstone clients for
Humano, (see id. at {J 85-88).” (ECF No. 441, at 8n.9). This Court further stated that, “Due to
the circumstantial evidence that Defendant Willis misappropriated trade secrets—i.e., that he
directly tried to poach Capstone’s clients, had access to confidential Capstone information while
doing so, and created a spreadsheet that likely was based off of this information—as well as

Defendants’ failure to allege any material facts in dispute, except to make the blanket assertion

that Plaintiffs allege ‘complete fabrications,’ (Opp’n to Mot. For Summ. J. at 13-14), it is a
reasonable conclusion that Defendant Willis misappropriated Capstone’s confidential

information.” (/d.)

 

 
Case 1:17-cv-04819-GBD-BCM Document 519 Filed 03/04/21 Page 6 of 7

5. This Court thus finds, again, as already affirmed by the Court of Appeals, that a
permanent injunction is necessary to protect Plaintiffs from “future injury that could potentially
result from Defendants’ misuse of any confidential information that they may possess or about
which Plaintiffs may not be aware.” (ECF No. 441 at 22.) Plaintiffs have established a success on
the merits of their claims and that further loss or misuse of Capstone’s trade secrets or confidential
information will cause irreparable injury, including loss of customer relationships and good will.

For the reasons state above, summarize in the October 25, 2018 Findings of Fact and
Conclusions of Law, and the June 23, 2020 Order, IT IS HEREBY ORDERED, as follows:

L Defendants, and all persons and/or entities acting on their behalf, for their benefit,
or in active concert or participation with them (including any affiliates, agents, representatives,
associates, employees, and/or independent contractors) are permanently ENJOINED from, directly
or indirectly, accessing, using, disclosing, disseminating, or otherwise misappropriating any of the
following trade secrets or other confidential or proprietary information that belongs to Capstone:

a. all contracts between Capstone and its customers, and the customer-specific
details contained therein, including rebate percentages, backhaul and
logistics pricing, and other pricing and rate information;

b. all data compiled internally by Capstone concerning its customers and
operational performance, including confidential customer financial
information, customer lists, and customer sites including site-level metrics,
such as reports of financial information known as “Focus Reports”;

¢. all Capstone files or information concerning the development and use of
MobilTrak, including the MobilTrak IP;

d. all non-public pricing information, profit margins, pay models, rebates,
backhaul rates, carrier pricing information, cost-per-unit pricing model,
staggered pricing structures, duration of pricing arrangements, projections,
finances, prices per load, and the methodology employed by Capstone to
calculate the foregoing, such as pro formas.

e, confidential documents identifying Capstone employee personal
identifiable information, compensation, wage history, signing bonuses, and
associate pay models;

f. pitch proposals prepared by Capstone for prospective customers;

6

 

 
Case 1:17-cv-04819-GBD-BCM Document 519 Filed 03/04/21 Page 7 of 7

g. all Capstone files or information concerning growth, business development
initiatives, marketing plans, and competitive strategies;

h. all Capstone files or information regarding its distribution centers,
proprietary technology and technology infrastructure, carrier information,
the years of data compiled or acquired by Capstone about the industry, and
non-public information relating to Capstone’s business practices; and

1. all Capstone files or information concerning research and development into
new workforce technology platforms.

IL. Plaintiffs may pursue future violations of the injunction should any occur.

I. Willful violation of this Order for Permanent Injunction or any other of this Court’s
orders may subject any person who commits such an act to sanctions for contempt of this Court.
Any violation of this Order for Permanent Injunction will result in immediate issuance of an order
to show cause for service on the violator, who after appropriate hearings and findings, will be dealt
with according to the sanctions provided by law.

IV. This Court shall retain jurisdiction of this action for all purposes, including without

limitation, all proceedings involving the enforcement of this Order and Permanent Injunction.

V. Electronic service of this Order on the Defendants’ counsel shall be deemed as

providing Defendants with actual knowledge of the terms of this Order for enforcement purposes.

Dated: New York, New York
March 4, 2021
SO ORDERED.

diig, 8B. Ddrxe

GEpR DANIELS
ted States District Judge

 

 
